DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-17 are currently pending in the application; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bayonet/positioning bolt and the flange bolt (as recited in claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that the claims currently pending in the application are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The Examiner has attempted to point out below as many individual instances of indefinite language as reasonably possible.  Applicant should, however, carefully review all of the claim language and present appropriate 
Several of the claims (e.g., claims 1, 4, 8, and 15-17) contain multiple sentences.  The claim(s) must be in one sentence form only.
In lines 2-3 of claim 1, “the connection end” lacks proper antecedent basis in the claims.
In line 3 of claim 1, “the injection nozzle end” lacks proper antecedent basis in the claims.
In lines 3-4 of claim 1, “the annular space in between them” lacks proper antecedent basis in the claims.
In line 5 of claim 1, “the encapsulating jet end” lacks proper antecedent basis in the claims.
In claim 1, the recitation of a “non-sealed spiral” (line 6) is indefinite because it is unclear what is meant by the term “non-sealed”.  Although applicant’s written specification uses this terminology, no definition or explanation is provided as to its meaning, such that a person skilled in the relevant art would be apprised of the metes and bounds of what is being claimed.
In line 7 of claim 1, “the nozzle annulus” lacks proper antecedent basis in the claims.
In line 8 of claim 1, “the spiral flow pathways” lacks proper antecedent basis in the claims (only a single “spiral flow pathway” is previously recited; see lines 6-7).
In lines 7-8 of claim 1, the recitation “a plurality of pairs of coolant inlets and coolant outlets ... communicating and matching with the spiral flow [pathway]” is vague 
In line 8 of claim 1, the recitation “corresponding to each other” is vague and indefinite.  It is not clear what is meant by this language; i.e., how or in what way the pairs of coolant inlets and outlets are “corresponding” to each other.  Note the similar language recited in claim 4.
In lines 2-3 of claim 2, the recitation “which can be selected from” is vague and indefinite because it does not clearly convey that the connection is one of the items in the Markush group.
In line 2 of claim 3, “the thread spacing” lacks proper antecedent basis in the claims.
In lines 2-3 of claim 4, “the injection jet end” lacks proper antecedent basis in the claims.
In line 2 of claim 5, “the end face of the injection jet end” lacks proper antecedent basis in the claims.
In lines 2-3 of claim 5, “the total perforated area” lacks proper antecedent basis in the claims.
In line 3 of claim 5, “the maximum injection velocity of the oxidant” lacks proper antecedent basis in the claims.
In line 5 of claim 5, “the tool centreline” lacks proper antecedent basis in the claims.

In line 2 of claim 6, “the end face of the injection nozzle end” lacks proper antecedent basis in the claims.
In line 3 of claim 6, “the coolant” lacks proper antecedent basis in the claims.
In line 2 of claim 7, “the design clearance” lacks proper antecedent basis in the claims.
In line 3 of claim 7, “the inner wall of the injection well liner” lacks proper antecedent basis in the claims.
In line 2 of claim 8, the recitation “based on” renders the claim language indefinite.
In lines 5-6 of claim 8, “the underground coal seam” lacks proper antecedent basis in the claims.
In line 3 of claim 10, the recitation “design clearance” is vague and indefinite.
In lines 4-5 of claim 10, “the inner wall of the injection well liner” lacks proper antecedent basis in the claims.
In line 2 of claim 11, the recitation “shear (self-cutting/breaking)” is indefinite; it is not clear whether the terms listed within the parenthesis are intended to be claim limitations.
In line 3 of claim 11, “the main body ...” lacks proper antecedent basis in the claims.
In line 2 of claim 13, the recitation “can also be provided ...” renders the claim language indefinite.

In line 4 of claim 13, “the high pressure reagent flow” lacks proper antecedent basis in the claims.
In line 4 of claim 13, “the start of reagent injection” lacks proper antecedent basis in the claims.
In lines 5-6 of claim 14, “the annulus between the other components” lacks proper antecedent basis in the claims.
In line 6 of claim 14, “the inner wall of the injection well liner” lacks proper antecedent basis in the claims.
In line 9 of claim 14, “the wellhead control device” lacks proper antecedent basis in the claims.
In line 13 of claim 14, the recitation “in a delayed manner” is indefinite.
In line 15 of claim 14, the term “low flow rate” is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In line 17 of claim 14, “the retraction method” lacks proper antecedent basis in the claims.
In line 19 of claim 14, “the annular space between ...” lacks proper antecedent basis in the claims.
In line 1 of claim 15, the term “high concentration” is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the 
In the last line of claim 15, “the high temperature combustion zone and the gasification zone” lacks proper antecedent basis in the claims.
In line 2 of claim 16, “the process parameters ...” lacks proper antecedent basis in the claims.

Prior Art Rejections
As pointed out above, the claims currently pending in the application are generally narrative in form and contain indefinite language throughout.  The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The prior art rejections set forth below have been advanced to the extent that the subject matter of the claims can reasonably be understood.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Grenier, U.S. Patent No. 4,479,540 in view of Lixin et al., U.S. Patent Application Publication No. 2016/0076344 (“Lixin”).
Grenier discloses an injection device, including a nozzle 1 (see Fig. 1), used for underground gasification of coal.  The nozzle includes a center tube (central nozzle pipe 10) and a concentric outer casing, such that an annular area is defined therebetween.  A plurality of annular pipes 11 are provided in the annular area for carrying coolant (e.g., steam under pressure).  In Figs. 5-6, Grenier discloses an alternate version of the nozzle having an annular space (annular slot 63) formed between the center tube and the outer casing for carrying coolant (e.g., steam in laminar flow; see col. 3, lines 47-56) and a plurality of coolant outlets 62  for discharging further coolant (e.g., a stream of water flowing at high speed).  An oxidant injection hole (supersonic nozzle 61) is also provided, as best shown in Fig. 6.  Grenier does not disclose a spiral flow coolant pathway between the center tube and outer casing, as recited in applicant’s claims.
In the same field of endeavor, Lixin discloses a combustion system for a heat generator (see, e.g., Fig. 1).  The heat generator includes a plurality of nozzles (102, 103, 104) feeding into a combustion chamber 200.  The combustion chamber has a center tube (inner bush 203) and a concentric outer casing (outer shell 202), with an annular space formed therebetween for coolant (e.g., water; see paragraph [0033]).  Lixin teaches connecting the center tube 203 and outer casing 202 by a spiral structure (sleeve 204; see Figs. 1 and 6) to form a spiral cooling channel.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Lixin, to provide the .

11.	Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grenier and Lixin as applied to claim 1 above, and further in view of Shaikh et al., U.S. Patent Application Publication No. 2013/0312950 (“Shaikh”).
As discussed above, the combination of Grenier and Lixin meets all of the limitations of claim 1.  The combination does not, however, specifically disclose the use of coiled tubing, as recited in claim 8.
In the same field of endeavor, Shaikh discloses an ignition apparatus used for underground gasification of coal (see, e.g., Fig. 1 and paragraph [0002]).  The apparatus includes a nozzle (e.g., spray nozzle 141; Fig. 3(b)).  Shaikh teaches arranging the nozzle at the end of a length of coiled tubing 156 (Fig. 1) during use.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Shaikh, to use the Grenier device, as modified by the teaching in Lixin, in conjunction with coiled tubing, in order to allow efficient use of the device in a borehole and, for example, at locations that are relatively distant from the well head.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schirmer discloses a combustion device having a spiral flow .

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        2/24/21